Defendants failed to make a prima facie showing that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Defendants’ orthopedic surgeon failed to indicate the objective tests used to determine the range of motion in plaintiff’s hip. Defendants failed to offer any expert opinion addressed to plaintiffs claimed psychological injuries (see Offman v Singh, 27 AD3d 284 [2006]). In addition, the opinion of defendants’ radiologist that plaintiffs herniation was degenerative was “too equivocal to satisfy defendant^’] prima facie burden to show that such herniation was not caused by a traumatic event” (Glynn v Hopkins, 55 AD3d 498, 498 [2008]).
In view of the foregoing, we need not consider the sufficiency of plaintiffs opposition (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Concur — Andrias, J.P, Catterson, Moskowitz, Abdus-Salaam and Román, JJ.